Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered February 24, 1994, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant’s contention that he was unduly prejudiced by the court’s consciousness of guilt charge is without merit, since the charge, when viewed in its entirety, did not mislead or confuse the jurors (People v Wise, 204 AD2d 133, 135, lv denied 83 NY2d 973). The court incorrectly suggested that the defense conceded that defendant had offered to return the stolen property and returned the complainant’s stolen earring. However, in context, the jurors could not reasonably have been led to believe that defendant had admitted to possessing the stolen property and to returning the earring where his position, previ*321ously summarized by the court, was that he had not committed the crime in the first place and had asked complainant to drop the charges because they were false.
The court’s Sandoval ruling was a proper exercise of discretion. Concur—Sullivan, J. P., Milonas, Ellerin, Nardelli and Williams, JJ.